DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 16, 2022.  As directed by the amendment: claim 1 has been amended, claims 2 and 9-12 have been cancelled, and claim 13 has been added.  Thus, claims 1, 3-8 and 13 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed May 16, 2022, with respect to the rejection of newly amended claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Abitabilo et al. (Abitabilo), US 2017/0239443 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13, lines 15-16 recite “…a trigger portion comprising a trigger button and a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion…”, which conflicts with line 19 which recites “…the needle carriage moves the narrow portion to the enlarged portion…”.  For purposes of examination, line 19 is interpreted such that the trigger button, and not the needle carriage, moves the narrow portion to the enlarged portion.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 5,830,190 in view of Abitabilo et al. (Abitabilo), US 2017/0239443 A1 in view of Erskine, US 5,501,675.
Regarding claim 1, Howell discloses a catheter system, comprising: a catheter assembly (Fig. 1), comprising: a catheter hub (hub 20, Fig. 2), comprising a distal end (distal end, see annotated Fig. 1 below), a proximal end (proximal end 18, col 3 line 56, Fig. 6), an open passageway (open passageway is the lumen within the hub) extending through the distal end and the proximal end; a catheter (catheter 12, col 3 line 54, Fig. 1) extending distally from the distal end (Fig. 1); and a needle assembly, comprising: a hollow handle (elongate hollow handle 24, col 3 line 58, Fig. 1) coupled to a grip portion (grip portion, see annotated Fig. 1 below), the hollow handle and grip portion comprising an elongate cavity (cavity 25, col 3 line 58, Fig. 2); an elongate needle (needle 32, col 3 lines 60-61, Fig. 2) mounted on a needle carriage (needle hub 40, col 3 lines 64-65, Fig. 2), wherein the needle carriage is slidably disposed within the elongate cavity between a first position (see position of Figs. 5 and 5a) and a second position (Fig. 6); a spring (spring 41, col 4 line 23, col. 4, line 23) coupled to the needle carriage; and a trigger portion (releasable latch 50 and trigger 51, col. 4, line 27, as well as projection 52, col. 5, line 30) comprising a trigger button (trigger 51, col. 4, line 27).  

    PNG
    media_image1.png
    697
    860
    media_image1.png
    Greyscale
 
Howell does not teach the catheter hub comprising a side port and extension tubing in fluid communication with the side port, and a septum retained within the open passageway, wherein the septum comprises a septum lumen within the septum and spaced apart from the needle.
However, Abitabilo teaches a catheter hub (catheter hub, Fig. 2A and Figs. 22A-B) comprising a side port (side port, see annotated Fig. 22A below) and extension tubing (extension tube 114, P0160) in fluid communication with the side port, and a septum (septum 126D, P0154) retained within the open passageway, wherein the septum comprises a septum lumen (septum lumen, see annotated Fig. 22B below) within the septum and spaced apart from the needle (aperture 170 of the septum retainer is configured to enable the needle to pass therethrough, P0132, and as shown in Fig. 22B has a diameter less than the diameter of the septum lumen so that the needle when present is spaced apart from the septum lumen).  

    PNG
    media_image2.png
    947
    1075
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Abitabilo for the purpose of preventing blood or bodily fluid from the patient from escaping from the catheter to the ambient environment, as taught by Abitabilo P0005 and thus allowing for one handed operation, which is in contrast to Howell wherein both hands are required to remove the needle because blood flow is constrained by manually compressing a vessel as shown in Fig. 6, and to combine the side port and extension tube of Abitabilo to provide for injecting and withdrawing fluids once the septum constricts.  
Howell does not explicitly teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position, and the elongate needle retracts proximal to the septum lumen. 
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image3.png
    864
    520
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the device of Howell), to yield predictable results (release of the retraction spring by depressing the trigger portion), MPEP 2143(I.)(A.).  
Regarding claim 3, Howell in view of Abitabilo in view of Erskine teaches the catheter system of claim 1, wherein the septum is configured to be traversed by the elongate needle when the elongate needle is in the first position (see Fig. 20 of Abitabilo) and configured to form a fluid-tight seal when the elongate needle is slidably removed from the septum (Abitabilo, P0149 and 0154) as the elongate needle moves to the second position.
 Regarding claim 4, Howell in view of Abitabilo view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a carriage extension (Howell, distal end portion 42, Fig. 5a) configured to detachably couple (Howell, col. 4, lines 10-14) with a proximal fitting of the catheter hub (Howell, catheter hub 20, Fig. 5a) when the elongate needle is in the first position (Howell, see Figs. 5 and 5a).
 Regarding claim 5, Howell in view of Abitabilo in view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a needle carriage cavity (Howell, flash back chamber 44, Fig. 2a) in fluid communication with (Howell, col. 3, lines 65-67) an open bore (Howell, passageway 38, Fig. 3) of the elongate needle (Howell, needle 32, Fig. 3).
 Regarding claim 6, Howell in view of Abitabilo in view of Erskine teaches the catheter system of claim 1, wherein the trigger portion further comprises a trigger tab (Howell, releasable latch 50, col. 4, line 27) extending from the trigger button, wherein the needle carriage comprises a neck (Howell, see annotated Fig. 5a below) configured to engage the trigger tab to maintain the elongate needle in the first position.

    PNG
    media_image4.png
    360
    797
    media_image4.png
    Greyscale

 Regarding claim 7, Howell in view of Abitabilo in view of Erskine teaches the catheter system of claim 6, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 39-43).  
 Regarding claim 8, Howell in view of Abitabilo in view of Erskine teaches the catheter system of claim 1, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).  
Regarding claim 13, Howell discloses a method of catheterization, comprising: providing a catheter system (Fig. 1), the catheter system comprising (claim limitations mapped as above for claim 1, unless noted otherwise below): a catheter assembly, comprising: a catheter hub, comprising a distal end, a proximal end, an open passageway extending through the distal end and the proximal end; a catheter extending distally from the distal end; and a needle assembly, comprising: a hollow handle coupled to a grip portion, the hollow handle and grip portion comprising an elongate cavity; an elongate needle mounted on a needle carriage, wherein the needle carriage is slidably disposed within the elongate cavity between a first position and a second position; a spring coupled to the needle carriage; and a trigger portion comprising a trigger button, wherein in response to depressing the trigger button, the spring retracts the needle carriage from the first position to the second position; and depressing the trigger button to activate the spring to retract the elongate needle from the first position to the second position (col 6 lines 5-7).
Howell does not teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position.
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image3.png
    864
    520
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the device of Howell), to yield predictable results (release of the retraction spring by depressing the trigger portion), MPEP 2143(I.)(A.).  
Howell does not teach the catheter hub comprising a side port; extension tubing in fluid communication with the side port, and a septum retained within the open passageway, and wherein the method comprises infusing a fluid through the side port after depressing the trigger button to activate the spring to retract the elongate needle.
However, Abitabilo teaches a catheter hub (catheter hub, Fig. 2A and Figs. 22A-B) comprising a side port (side port, see annotated Fig. 22A below); extension tubing (extension tube 114, P0160) in fluid communication with the side port, and a septum (septum 126D, P0154) retained within the open passageway, and wherein the method comprises infusing a fluid through the side port after depressing the trigger button to activate the spring to retract the elongate needle (P0182).

    PNG
    media_image2.png
    947
    1075
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Abitabilo for the purpose of preventing blood or bodily fluid from the patient from escaping from the catheter to the ambient environment, as taught by Abitabilo P0005 and thus allowing for one handed operation, which is in contrast to Howell wherein both hands are required to remove the needle because blood flow is constrained by manually compressing a vessel as shown in Fig. 6, and to combine the side port and extension tube of Abitabilo to provide for injecting and withdrawing fluids once the septum constricts.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783